    Case 8:20-cv-00767-FMO-DFM Document 29 Filed 06/26/20 Page 1 of 3 Page ID #:1017
 Name and address:
 Jeffrey V. Dunn, SBN 131926
 Carlos L. Campos, SBN 222900
 Best Best & Krieger LLP
 18101 Von Karman Avenue, Suite 1000
 Irvine, California 92612
 (949) 263-2600
 (949) 260-0972-Facsimile
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                               CASE NUMBER:
BEN EILENBERG
                                                               8:20-cv-00767-FMO-DFM
                                                PLAINTIFF(S)
                             v.

                                                                          REQUEST FOR APPROVAL OF
THE CITY OF COLTON; et al.                                              SUBSTITUTION OR WITHDRAWAL
                                              DEFENDANT(S)
                                                                                OF COUNSEL

                                                   INSTRUCTIONS
Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another
member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a “Notice of Appearance or Withdrawal of Counsel” (Form G-123), instead of this
“Request for Approval of Substitution or Withdrawal of Counsel” (Form G-01).
Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeking to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01), and submit
a proposed "Order on Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 Order).
If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of
points and authorities.

SECTION I - WITHDRAWING ATTORNEY
Please complete the following information for the attorney seeking to withdraw (provide the information as it currently
appears on the docket; if the attorney appeared pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: Joseph P. Byrne                                                             CA Bar Number: 190365
Firm or agency: Best Best & Krieger LLP
Address: 300 South Grand Avenue, 25th Floor, Los Angeles, California 90071
Telephone Number: (213) 617-8100                                 Fax Number:       (213) 617-7480
E-mail: joseph.byrne@bbklaw.com
Counsel of record for the following party or parties: Defendant, City of Colton




Other members of the same firm or agency also seeking to withdraw:



G-01 (06/13)               REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                             Page 1 of 2
23152.04327\33056497.1
                                                                                                    American LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
    Case 8:20-cv-00767-FMO-DFM Document 29 Filed 06/26/20 Page 2 of 3 Page ID #:1018

SECTION II - NEW REPRESENTATION

      No new counsel is necessary. The party or parties represented by the attorney(s) seeking to withdraw will continue
      to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
      party or parties in this case, and who is a member in good standing of the Bar of this Court.
      The party or parties represented by the attorney(s) seeking to withdraw have not retained new counsel and wish to
      proceed pro se, as self-represented litigants.

      The party or parties represented by the attorney(s) seeking to withdraw have retained the following new counsel,
      who is a member in good standing of the Bar of this Court:

      Name:                                                                              CA Bar Number:
      Firm or agency:

      Address:

      Telephone Number:                                                Fax Number:
      E-mail:


SECTION III - SIGNATURES

Withdrawing Attorney
I am currently counsel of record in this case, and am identified above in Section I as the "Withdrawing Attorney." I have
given notice as required by Local Rule 83-2.3. I hereby request that I and any other attorney(s) listed in Section I be
allowed to withdraw from this case.


    Date: June 26, 2020                             Signature:

                                                    Name:        Joseph P. Byrne

New Attorney (if applicable)
I have been retained to appear as counsel of record in this case, and my name and contact information are given above in
Section II. I am a member in good standing of the Bar of this Court.


    Date:                                           Signature:

                                                    Name:

Party Represented by Withdrawing Attorney
I am currently represented by, or am an authorized representative of a party currently represented by, the Withdrawing
Attorney listed above. I consent to the withdrawal of my current counsel, and to (check if applicable):
                                           substitution of counsel as specified above.
                                           representing myself pro se in this case.


    Date:                                           Signature:

                                                    Name:

G-01 (06/13)               REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                                   Page 2 of 2
23152.04327\33056497.1
                                                                                                          American LegalNet, Inc.
                                                                                                          www.FormsWorkFlow.com
    Case 8:20-cv-00767-FMO-DFM Document 29 Filed 06/26/20 Page 3 of 3 Page ID #:1019

                                              Title:




G-01 (06/13)             REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                    Page 2 of 2
23152.04327\33056497.1
                                                                                         American LegalNet, Inc.
                                                                                         www.FormsWorkFlow.com
